Citation Nr: 0316249	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  02-17 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1987 to August 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The claims folder was subsequently 
transferred to the RO in Phoenix, Arizona.  

The veteran and his brother testified before the undersigned 
at a Travel Board hearing in January 2003.  A transcript of 
that hearing has been associated with the claims folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Service personnel records confirm that the veteran 
participated in Survival, Evasion, Resistance, and Escape 
(SERE) training in 1992.  

3.  The veteran has a current diagnosis of PTSD associated 
with experiences he suffered as part of his in-service SERE 
training.  


CONCLUSION OF LAW

Service connection for PTSD is established.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a February 2000 letter, the October 2000 
rating decision, and the October 2002 statement of the case, 
the RO provided the veteran and his representative with the 
applicable law and regulations and gave notice as to the 
evidence needed to substantiate his claim.  In addition, in 
an August 2001 letter, the RO explained the notice and 
assistance provisions of the VCAA, including VA's 
responsibility to obtain certain evidence and the veteran's 
obligation to provide evidence or information necessary to 
secure evidence.  Finally, the October 2002 statement of the 
case includes the text of the relevant regulations 
implementing the VCAA.  Accordingly, the Board finds that the 
veteran has been afforded all notice required by statute.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

With respect to the duty to assist, the RO has obtained 
service medical records, service personnel records, VA 
treatment records, including information regarding fee-basis 
treatment, and an examination.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  The Board is satisfied in this case 
that all evidence necessary for the disposition of the claim 
has been obtained and that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, the Board may 
review of the claim without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).
Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection for PTSD in particular 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  VA regulations provide specific considerations 
for the adjudication of PTSD claims based on alleged in-
service personal assault.  38 C.F.R. § 3.304(f)(3).    

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran's December 1999 claim relates that he attended 
SERE training in Fort Bragg, North Carolina, in 1992.  During 
the training, he was subject to interrogations, stripping 
down, mockery, assault, and exposure to extreme weather 
conditions.  The veteran's February 2000 statement, as well 
as the January 2003 testimony at the Travel Board hearing, 
further describes physical assault and interrogations with 
emotional abuse he experienced during the SERE course.  The 
Board finds the veteran's hearing testimony to be credible 
and probative.    

The April 2001 statement from D. Baldwin, Ph.D., indicates 
that the veteran was referred to him from VA for fee-basis 
therapy for PTSD.  According to Dr. Baldwin, the veteran's 
stated stressors included several incidents that occurred 
during "black ops," as well as several difficult incidents 
that occurred during a realistic, extended prisoner of war 
training camp.  Dr. Baldwin stated that the case did appear 
to be a clear PTSD diagnosis.  

Service personnel records confirm that the veteran completed 
the SERE course in 1992.  

Additionally, the Board notes that service connection is 
presently in effect for bipolar affective disorder.

Thus, in this case, the record contains a diagnosis of PTSD, 
a medical opinion that links the diagnosis of PTSD to an in-
service stressor, and confirmation that the alleged in-
service stressor occurred.  38 C.F.R. § 3.304(f).  The Board 
acknowledges that the veteran's February 2000 statement 
concedes a history of physical and emotional abuse from his 
mother and that Dr. Baldwin's April 2001 statement indicates 
that the veteran's PTSD symptoms to some extent originate 
from childhood.  Moreover, the August 2000 VA examiner found 
no evidence of PTSD.  However, these considerations do no 
more than create a relative balance between the evidence for 
and against the veteran's claim.  Accordingly, the Board 
resolves doubt in the veteran's favor and finds that the 
evidence supports service connection for PTSD.  38 U.S.C.A. § 
5107(b).  The appeal is granted.  


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for PTSD is granted.  


	                        
____________________________________________
	A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

